Exhibit 10.7
Summary of Compensation Arrangements with Directors
2010 Fiscal Year


For the 2010 fiscal year, the independent directors of the Board determined that
each of the Company’s directors would receive a cash retainer fee for his
service, paid quarterly. The total cash retainer paid to each director was as
follows:


Director Name
 
Cash Retainer during Fiscal Year 2010
 
J. Ward McConnell, Jr.
Executive Chairman of the Board
  $ 150,000  
Marc H. McConnell
Executive Vice Chairman of the Board
  $ 58,000  
Thomas E. Buffamante
  $ 30,000  
David R. Castle
  $ 30,000  
Fred W. Krahmer
  $ 30,000  
James Lynch
  $ 30,000  
Douglas McClellan
  $ 30,000  



The Company also reimburses directors for out-of-pocket expenses related to
their attendance at board meetings and performance of other services as Board
members.


In addition, the independent directors of the Board determined that the
Executive Chairman of the Board and Executive Vice Chairman of the Board would
be eligible for discretionary cash bonuses following fiscal year end, based on
Company performance and services rendered during the fiscal year, and in
accordance with a recommendation by independent directors.


Further, pursuant to the Company’s 2007 Non-Employee Directors’ Stock Option
Plan, each director is automatically granted non-qualified stock options to
purchase 2,000 (post-split) shares of the Company’s common stock on the date of
the 2010 Annual Meeting of Stockholders. The options have a five-year term and
were immediately exercisable at a price equal to the grant-date fair value.